Case: 21-10504     Document: 00516218265         Page: 1    Date Filed: 02/25/2022




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     February 25, 2022
                                  No. 21-10504
                                                                       Lyle W. Cayce
                                                                            Clerk
   Doctor Keith Bell,

                                                           Plaintiff—Appellant,

                                      versus

   Eagle Mountain Saginaw Independent School District,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1157


   Before King, Costa, and Willett, Circuit Judges.
   Gregg Costa, Circuit Judge:
          Just as famous as some great upsets in sports history are the
   motivational speeches that inspired them. Knute Rockne, in a speech
   immortalized in film by a future President, asked his Notre Dame players at
   halftime to “win one for the Gipper.” They did just that, rallying to beat an
   undefeated Army. See Knute Rockne: All American (Warner Bros.
   1940). Herb Brooks convinced a group of American college players that for
   one night they could be “the greatest hockey team in the world.” They were,
   defeating the mighty Soviets in the Miracle on Ice. See Miracle (Walt
   Disney Pictures 2004).
Case: 21-10504      Document: 00516218265           Page: 2   Date Filed: 02/25/2022

                                     No. 21-10504


          Technology now allows inspirational messages to be conveyed not
   only in the locker room but also on social media. The softball team and flag
   corps at a public high school outside Fort Worth used their Twitter accounts
   to post a motivational passage from sports psychologist Keith Bell’s book,
   Winning Isn’t Normal.
          We do not know if the tweets motivated the students to perform at a
   higher level. We do know that the tweets resulted in Bell’s suing the school
   district for copyright infringement. We must decide if the tweets were a fair
   use of the copyright that bars this suit.
                                           I
          In 1982, Bell published Winning Isn’t Normal, a 72-page book that
   provides strategies for success in athletics. Bell continues to market and sell
   Winning Isn’t Normal through online retailers and his personal website,
   where he also offers merchandise, including t-shirts and posters that display
   the passage that was quoted in the tweets.
          That passage, which Bell calls the WIN Passage, is separately
   copyrighted. Bell offers licenses for its use. The passage reads:
          Winning isn’t normal. That doesn’t mean there’s anything
          wrong with winning. It just isn’t the norm. It is highly unusual.
          Every competition only has one winner. No matter how many
          people are entered, only one person or one team wins each
          event.
          Winning is unusual. And as such, it requires unusual action.
          In order to win, you must do extraordinary things. You can’t
          just be one of the crowd. The crowd doesn’t win. You have to
          be willing to stand out and act differently.
          Your actions need to reflect unusual values and priorities. You
          have to value success more than others do. You have to want
          it more. Now take note! Wanting it more is a decision you
          make and act upon—not some inherent quality or burning




                                           2
Case: 21-10504     Document: 00516218265           Page: 3   Date Filed: 02/25/2022

                                    No. 21-10504


          inner drive or inspiration! And you have to make that value a
          priority.
          You can’t train like everyone else. You have to train more and
          train better.
          You can’t talk like everyone else. You can’t think like everyone
          else. You can’t be too willing to join the crowd, to do what is
          expected, to act in a socially accepted manner, to do what’s
          “in.” You need to be willing to stand out in the crowd and
          consistently take exceptional action. If you want to win, you
          need to accept the risks and perhaps the loneliness . . .
          BECAUSE WINNING ISN’T NORMAL!
          Bell has another revenue stream. He zealously seeks out and litigates
   unauthorized uses of the WIN Passage. Between 2006 and 2017, Bell filed
   over 25 copyright lawsuits. Most of the defendants were public schools or
   nonprofits, which published the WIN Passage on social media.
          In December 2017, Chisholm Trail High School’s softball team and
   color guard posted the WIN Passage to their Twitter accounts. The posts
   credited Bell as the author but did not include a copyright watermark that
   Bell imprints on his own digital reproductions of the WIN Passage. No one
   at the school sought Bell’s permission before publishing the tweets. Bell
   discovered them through online searches soon after they were posted.
          Yet Bell waited almost a year—until November 2018—to notify the
   school district that two of its social media accounts had infringed his
   copyrights. The district promptly removed both posts, told Bell that the
   mistake was a “teachable moment,” and announced it was implementing a
   training program to avoid similar incidents.
          After settlement negotiations broke down, Bell sued for copyright
   infringement. Recognizing that the suit would turn on whether the tweets
   were fair use, Bell addressed the affirmative defense in his pleadings. The
   complaint devotes a paragraph to each of the four fair-use factors.




                                         3
Case: 21-10504       Document: 00516218265           Page: 4    Date Filed: 02/25/2022

                                      No. 21-10504


            The school district invoked fair use in moving to dismiss the case for
   failure to state a claim. The district court granted the motion and also
   awarded attorney’s fees to the defendant.
                                           II
            To survive a Rule 12(b)(6) motion, the plaintiff must plead “enough
   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the
   plaintiff pleads factual content that allows the court to draw the reasonable
   inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
   Iqbal, 556 U.S. 662, 678 (2009). Determining whether a claim is plausible
   “requires the reviewing court to draw on its judicial experience and common
   sense.” Id. at 679.
            The failure-to-state-a-claim inquiry typically focuses on whether the
   plaintiff plausibly alleges the elements of a claim. But Rule 12(b)(6) dismissal
   may also “‘be appropriate based on a successful affirmative defense’
   provided that the affirmative defense ‘appear[s] on the face of the
   complaint.’” Basic Cap. Mgmt. v. Dynex Cap., Inc., 976 F.3d 585, 588 (5th
   Cir. 2020) (quoting EPCO Carbon Dioxide Prods., Inc. v. JP Morgan Chase
   Bank, NA, 467 F.3d 466, 470 (5th Cir. 2006)). In this situation, it must be
   apparent from “the plaintiff’s own allegations” that a defense is fatal to the
   claim.     See 5B Charles Alan Wright & Arthur R. Miller, FEDERAL
   PRACTICE AND PROCEDURE § 1357 (3d ed. 2021). In other words, the
   pleadings must “reveal beyond doubt that the plaintiffs can prove no set of
   facts” that would overcome the defense or otherwise entitle them to relief.
   Garrett v. Commonwealth Mortg. Corp., 938 F.2d 591, 594 (5th Cir. 1991). A
   claim suffering from this kind of facial deficiency warrants dismissal because
   it has “a built-in defense and is essentially self-defeating.” Id. (quotation
   omitted). Courts thus grant Rule 12(b)(6) motions when the pleadings
   demonstrate that the plaintiff cannot overcome affirmative defenses such as
   absolute and qualified immunity, statute of limitations, statute of frauds,




                                           4
Case: 21-10504      Document: 00516218265            Page: 5    Date Filed: 02/25/2022

                                      No. 21-10504


   laches, or res judicata.    See Daniel R. Coquillette et al., 2 Moore’s
   Federal Practice – Civil § 12.34[4][b] (3d ed. 2021); see, e.g., Basic
   Cap. Mgmt., 976 F.3d at 590–93 (granting a motion to dismiss on both
   limitations and preclusion grounds).
                                          III
          In the copyright realm, fair use is an affirmative defense that can
   support Rule 12(b)(6) dismissal. Marano v. Metro. Museum of Art, 472 F.
   Supp. 3d 76, 82 (S.D.N.Y. 2020), aff’d, 844 F. App’x 436 (2d Cir. 2021);
   Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 692 (7th Cir. 2012);
   cf. Hensley Mfg., Inc. v. ProPride, Inc., 579 F.3d 603, 613 (6th Cir. 2009)
   (dismissing trademark claim on fair-use grounds). Indeed, the leading
   treatise on fair use observes that “[i]ncreasingly, courts have considered fair
   use on a [R]ule 12(b)(6) motion to dismiss for failure to state a claim.”
   William F. Patry, PATRY ON FAIR USE § 7:5 & n.10 (2017) (citing more
   than 25 cases that have evaluated fair use at the Rule 12 stage).
          While the fair use defense is usually teed up at summary judgment, we
   can resolve it on the pleadings if the complaint contains “facts sufficient to
   evaluate each of the statutory factors.” See Harper & Row, Publrs. v. Nation
   Enters., 471 U.S. 539, 560 (1985). When discovery is needed to flesh out how
   these factors tilt, a ruling at the pleading stage is premature. But as with other
   affirmative defenses, if the complaint sets forth all the ingredients of a
   successful fair-use defense, discovery is unnecessary. See Fisher v. Dees, 794
   F.2d 432, 436 (9th Cir. 1986). And delayed recognition that the plaintiff
   cannot plausibly recover prevents dismissal “at the point of minimum
   expenditure of time and money by the parties and the court.” See Cuvillier
   v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S. at
   558); see also Brownmark, 682 F.3d at 691, 694 (disposing of a copyright claim
   on fair-use grounds prior to financially “[r]uinous discovery”).
          Our question, then, is whether a successful fair-use defense appears
   on the face of Bell’s complaint.




                                           5
Case: 21-10504        Document: 00516218265        Page: 6   Date Filed: 02/25/2022

                                    No. 21-10504


          The fair-use doctrine balances the “inherent tension” between
   copyright’s interests in protecting author’s works and permitting others to
   reference them in cultural conversation. Campbell v. Acuff-Rose Music, Inc.,
   510 U.S. 569, 575 (1994). Because the overarching goal of copyright is to
   stimulate intellectual activity for the public good, id., courts have long
   recognized a “limited privilege in those other than the owner of a copyright
   to use the copyrighted material in a reasonable manner without the owner’s
   consent.” Fisher, 794 F.2d at 435. This privilege applies when “rigid
   application of the copyright statute” would “stifle the very creativity” it is
   meant to foster. Stewart v. Abend, 495 U.S. 207, 236 (1990) (quotations
   omitted).
          Congress codified the fair-use doctrine in the Copyright Act of 1976
   and listed four factors that courts should consider when applying it:
          (1) the purpose and character of the use, including whether
          such use is of a commercial nature or is for nonprofit
          educational purposes;
          (2) the nature of the copyrighted work;
          (3) the amount and substantiality of the portion used in relation
          to the copyrighted work as a whole; and
          (4) the effect of the use upon the potential market for or value
          of the copyrighted work.
   17 U.S.C. § 107.
          The four factors are not exclusive. Harper & Row, 471 U.S. at 560.
   “All are to be explored, and the results weighed together, in light of the
   purposes of copyright.” Campbell, 510 U.S. at 578. A fair-use defense can
   succeed even if one or more factors favor the claimant. See id.; Compaq
   Comput. Corp. v. Ergonome Inc., 387 F.3d 403, 409–10 (5th Cir. 2004). Courts
   typically give particular attention to factors one and four (the purpose and
   market effect of the use). See Monge v. Maya Mags., Inc., 688 F.3d 1164, 1171
   (9th Cir. 2012); Barton Beebe, An Empirical Study of U.S. Copyright Fair Use




                                         6
Case: 21-10504         Document: 00516218265              Page: 7       Date Filed: 02/25/2022

                                          No. 21-10504


   Opinions, 1978–2005, 156 U. Pa. L. Rev. 549, 584 (2008) (finding that “the
   outcomes of factors one and four very strongly correlated with the test
   outcome” in a survey of caselaw). But, ultimately, courts have “almost
   complete discretion in determining whether any given factor is present in any
   particular case” and whether the totality favors fair use. See Melville B.
   Nimmer & David Nimmer, 4 Nimmer on Copyright § 13.05(A)(4)
   (Matthew Bender rev. ed. 2021).
                                                A
           The first factor considers “the purpose and character of the use,
   including whether such use is of a commercial nature or is for nonprofit
   educational purposes.”            17 U.S.C. § 107(1).           This involves a few
   considerations. The first and most obvious is commerciality—“whether the
   user stands to profit from exploitation of the copyrighted material without
   paying the customary price.” See Harper & Row, 471 U.S. at 562. The second
   is whether the user acted in good faith. Google LLC v. Oracle Am., Inc., 141
   S. Ct. 1183, 1204 (2021); NXIVM Corp. v. Ross Inst., 364 F.3d 471, 478 (2d
   Cir. 2004). The third is whether the use is “transformative,” meaning it
   “adds something new” to the copyrighted work. Google, 141 S. Ct. at 1203.
   The school district does not assert that its use was transformative but argues
   the other inquiries tip the first factor in its favor. We agree.
           First, the school’s use was noncommercial.                   Nothing in Bell’s
   complaint indicates that the public school district profited by posting a one-
   page excerpt of Bell’s book on Twitter. Indeed, it is hard to imagine how the
   school could derive a commercial benefit from that use. 1 The tweets’ only



           1
              The school district did not, for example, charge others to access the WIN Passage,
   cf. Elvis Presley Enters. v. Passport Video, 349 F.3d 622, 628 (9th Cir. 2003), or pawn the
   work off as its own, Triangle Publ’ns, Inc. v. Knight-Ridder Newspapers, Inc., 626 F.2d 1171,
   1176 (5th Cir. 1980). Nor did it reproduce a substantial portion of Winning Isn’t Normal to
   save its students the cost of purchasing the book. Cf. Worldwide Church of God v. Phila.
   Church of God, Inc., 227 F.3d 1110, 1118 (9th Cir. 2010).




                                                7
Case: 21-10504      Document: 00516218265           Page: 8    Date Filed: 02/25/2022

                                     No. 21-10504


   conceivable motivation was to inspire students to strive for success. Indeed,
   the pleadings show that the school’s Twitter accounts routinely tweeted
   similar motivational messages to students, such as “Color guard!!! . . . . don’t
   stop until you’re PROUD.” In Rule 12 lingo, this means any commercial
   benefit is implausible.
          Bell argues that the tweets could indirectly benefit the school by
   bolstering the “professional reputation” of its athletics programs. Enhanced
   reputation can be a commercial benefit, such as when a scientist falsely
   presents another’s article as her own. See Weissmann v. Freeman, 868 F.2d
   1313, 1324 (2d Cir. 1989). That is because scientists are judged by the quality
   of their research, so a scientist who takes credit for another’s good work
   enhances her professional status and likely her salary down the road. Id.
   (recognizing that “profit is ill-measured in dollars” in academia because
   public recognition is what “influences professional advancement and
   academic tenure”). That rationale does not apply to the tweets of Chisholm
   Trail High’s softball team and color guard. The tweets did not tout the
   successes of those programs or bring tales of their fame and glory to the
   outside world. The tweets attempted to motivate the student members to
   perform at their best, not to motivate donors to contribute to the programs.
   There is no logical theory for how tweeting Bell’s motivational message to
   inspire students would enhance the reputations of these programs, let alone
   how that might lead to some tangible benefit for the school district later on.
          The complaint thus does not plausibly allege that the school district
   profited from its use of Bell’s work. With this first consideration, the district
   takes the lead. See Google, 141 S. Ct. at 1204 (“There is no doubt that a
   finding that copying was not commercial in nature tips the scales in favor of
   fair use.”).
          The school’s good faith adds another point to the scorecard. See
   Nunez v. Caribbean Int’l News Corp., 235 F.3d 18, 23 (1st Cir. 2000). Good
   faith does not excuse infringement. See id. Nevertheless, because “fair use




                                          8
Case: 21-10504         Document: 00516218265               Page: 9      Date Filed: 02/25/2022

                                          No. 21-10504


   presupposes good faith and fair dealing,” the propriety of the defendant’s
   conduct does factor into “the equitable balance of a fair use determination.”
   Fisher, 794 F.2d at 432 (quoting Harper & Row, 105 S. Ct. at 2232). The
   school posted the WIN Passage in quotes and credited Bell as the author. See
   Nunez, 235 F.3d at 23. Bell discovered the posts soon after but waited nearly
   a year before telling the school he disapproved of them. 2 Once he did, the
   school immediately removed the posts and responded that the incident was
   “a teachable moment” it would be sure not to repeat. We do not see anything
   in the school’s conduct “sufficiently blameworthy” to weigh against fair use.
   See id.
             Bell insists that the first factor still weighs against fair use because the
   school’s use was not transformative.                But “transformative use is not
   absolutely necessary for a finding of fair use.” Campbell, 510 U.S. at 579. It
   just strengthens the claim to fairness. If expression is not transformative,
   “other factors, like the extent of its commerciality, loom larger” and require
   a stronger showing. Id. at 580. As a result, even though the school’s use here
   was not transformative, the first factor weighs for Eagle Mountain because
   its use was in good faith and did not produce a commercial benefit.
                                                 B
             The second statutory factor is “the nature of the copyrighted work.”
   17 U.S.C. § 107(2). “In general, fair use is more likely to be found in factual
   works than in fictional works.” Abend, 495 U.S. at 237. To determine the
   nature of the work, we consider whether the work has been appropriated for
   its “expressive elements,” rather than to disseminate “the underlying
   facts.” Harper & Row, 471 U.S. at 563–64. We also consider whether the


             2
              Courts also look at the propriety of the plaintiff’s conduct when assessing good
   faith. See, e.g., Field v. Google Inc., 412 F. Supp. 2d 1106, 1122 (D. Nev. 2006) (considering
   both defendant’s good faith in promptly removing the infringing content and plaintiff’s bad
   faith in ginning up the litigation); Rubin v. Brooks/Cole Pub. Co., 836 F. Supp. 909, 918 (D.
   Mass. 1993).




                                                 9
Case: 21-10504     Document: 00516218265            Page: 10   Date Filed: 02/25/2022

                                     No. 21-10504


   work has been published, as the scope of fair use is “narrower with respect
   to unpublished works.” Id. There is no dispute that Bell’s work is published.
   The only question, then, is whether the work is factual.
          Winning Isn’t Normal is a nonfiction study of athleticism, “based on
   psychological principles” derived from Bell’s work in the field. Bell admits
   that the book is “factual” in nature. He alleges, however, that the WIN
   Passage is not “purely factual” because it articulates facts in a “motivational
   and expressive” way.
          Construing the pleadings in Bell’s favor as we must, the WIN Passage
   is somewhat creative. The passage largely consists of well-worn truisms:
   “Every competition only has one winner. . . . You can’t just be one of the
   crowd. . . . You have to train more and train better.” Athletes will be familiar
   with them all. Still, Bell is entitled to the inference that the school chose the
   WIN Passage because it combines and condenses these principles in a
   particularly inspiring way. See Harper & Row, 471 U.S. at 564.
          The second factor goes to Bell. But it is a meager victory. The nature
   of the work is widely considered the least significant fair-use factor. See
   Authors Guild v. Google, Inc., 804 F.3d 202, 220 (2d Cir. 2015); Dr. Seuss
   Enters., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394, 1402 (9th Cir. 1997);
   Patry § 7:5. And Bell carries it by a narrow margin.
                                          C
          The third fair-use factor examines “the amount and substantiality of
   the portion used in relation to the copyrighted work as a whole.” 17 U.S.C.
   § 107(3). We consider whether the amount copied is either a quantitatively
   or qualitatively significant part of the original. See Campbell, 510 U.S. at 586–
   87. Even a relatively small amount of copying can weigh against fair use if it
   captures “the heart” of the work. Harper & Row, 471 U.S. at 565.
          Bell alleges that “the WIN Passage is only one page out of 78 pages in
   Winning Isn’t Normal but is plausibly ‘the heart of the work.’” That may be




                                          10
Case: 21-10504         Document: 00516218265           Page: 11      Date Filed: 02/25/2022

                                        No. 21-10504


   true. The complaint notes that “Dr. Bell sells merchandise featuring the
   WIN Passage” and readers “find it moving enough to share with others on
   Twitter.” It would be reasonable to infer from these facts that the WIN
   Passage is a key element of Winning Isn’t Normal— maybe even the essence
   of Bell’s book. 3
          If that were all, copying the WIN Passage would be qualitatively
   significant. The pleadings, however, also indicate that the WIN Passage was
   freely accessible before the softball team and flag corps posted it. The WIN
   Passage appears in images that Bell posts online. Indeed, the complaint
   suggests that Bell merely took issue with the post because it “was not the
   generally circulated version.” If an infringing use “enables a viewer to see
   such a work which he had been invited to witness in its entirety free of charge,
   the fact that the entire work is reproduced . . . does not have its ordinary effect
   of militating against a finding of fair use.” Sony Corp. of Am. v. Universal City
   Studios, Inc., 464 U.S. 417, 449–50 (1984). The school quoted a small excerpt
   from Winning Isn’t Normal, which was already freely available to the public.
   As a result, the third factor is neutral.
                                             D
          The fourth factor examines “the effect of the use” on the market for
   and value of the copyrighted work. 17 U.S.C. § 107(4). We consider actual
   market harm but, more broadly, whether widespread use of the work in the
   same infringing fashion “would result in a substantially adverse impact on




          3
            Because the WIN Passage is plausibly the heart of Winning Isn’t Normal, we need
   not consider Bell’s alternative argument that the WIN Passage should be treated as a
   separate work.




                                             11
Case: 21-10504        Document: 00516218265               Page: 12       Date Filed: 02/25/2022

                                          No. 21-10504


   the potential market” for the original work and any derivatives. 4 Campbell,
   510 U.S. at 590; see also Compaq, 387 F.3d at 410. “This last factor is
   undoubtedly the single most important element of fair use.” Harper & Row,
   471 U.S. at 566.
           Bell does not allege that he actually lost any revenue due to the
   school’s use of the passage. Instead, his complaint contends that widespread
   use of the WIN Passage on social media could reduce “the incentive to
   purchase Winning Isn’t Normal or related merchandise.”
           We do not see a plausible economic rationale to support Bell’s
   assertion that widespread tweeting of the WIN passage would undermine the
   value of his copyright. See Twombly, 550 U.S. at 566–68 (considering market
   realities in evaluating whether a claim is plausible). The tweets do not
   reproduce such a substantial portion of Winning Isn’t Normal “as to make
   available a significantly competing substitute” for the original work. See
   Author’s Guild, 804 F.3d at 223.               If anything, the properly attributed
   quotation of a short passage from Winning Isn’t Normal might bolster interest
   in the book; it is free advertising. See Narell v. Freeman, 872 F.2d 907, 914
   (9th Cir. 1989). The same is true for merchandise. An online post is not a
   market substitute for a coffee mug. Viral sharing of the WIN Passage on
   Twitter might enhance the notoriety and appeal of Bell’s work, thereby
   increasing the incentive to purchase products displaying it. The opposite
   inference does not make sense: How would online references to the WIN
   Passage reduce the market for merchandise displaying it?




           4
              The school district asserts that Bell carries the burden on this factor because its
   use was not commercial. Although some courts once interpreted Sony as creating a
   presumption of de minimis harm for nonprofit uses, see e.g., Princeton Univ. Press v. Mich.
   Document Servs., Inc., 99 F.3d 1381, 1385–86 (6th Cir. 1996), the Supreme Court has since
   clarified that no such presumption exists, see Patry § 6:4 (“[T]he burden of proving the
   defense always remains on the party asserting it.”); Campbell, 510 U.S. at 584–85; Harper
   & Row, 471 U.S. at 566–69.




                                                12
Case: 21-10504      Document: 00516218265            Page: 13    Date Filed: 02/25/2022

                                      No. 21-10504


          Bell also alleges that the tweets might impact his ability to license
   similar uses of the WIN Passage. But we cannot recognize a “theoretical
   market for licensing the very use at bar.” Swatch Group Mgmt. Servs., Ltd. v.
   Bloomberg L.P., 756 F.3d 73, 91 (2d Cir. 2014) (quoting 4 NIMMER ON
   COPYRIGHT § 13.05(A)(4)). To weigh any possible effect on licensing, we
   must first find it plausible that there is a “traditional, reasonable, or likely to
   be developed market[]” for licensing the kind of use at issue. See Am.
   Geophysical Union v. Texaco Inc., 60 F.3d 913, 930 (2d Cir. 1994); see also
   Cambridge Univ. Press v. Patton, 769 F.3d 1232, 1276 (11th Cir. 2014) (finding
   that the availability of licenses for the plaintiff’s copyrighted work “is not
   determinative” of a potential market for licensing the defendant’s use). Bell
   says he offers licenses for the WIN Passage. Yet despite being embroiled in
   litigation for years, Bell is unable to allege that anyone has ever purchased a
   license before posting the WIN Passage on social media—much less a public
   school district, which has no commercial interest in its online presence. Even
   in his brief, Bell’s only authority that “such a market exists” is his own
   “filing of at least 26 copyright infringement lawsuits” and obtaining
   settlements “from at least 90 different alleged infringers.” Bell’s aggressive
   efforts to litigate, no matter how successful, are not indicative of a
   “traditional” or “reasonable” market for his work. See Hofheinz v. AMC
   Prods., Inc., 147 F. Supp. 2d 127, 141 (E.D.N.Y. 2001) (explaining alleged
   infringers “are likely to seek a license to avoid entering the murky realm of
   fair use law during the course of litigation”). Absent any plausible allegation
   that public schools would willingly pay to tweet the WIN Passage, Bell’s
   licensing concerns “are purely speculative.” See Narell, 872 F.2d at 914.
          Bell has failed to plausibly allege a “substantially adverse impact” on
   a legitimate market for his copyrighted work. The fourth factor thus weighs
   in favor of fair use.




                                           13
Case: 21-10504     Document: 00516218265            Page: 14    Date Filed: 02/25/2022

                                     No. 21-10504


                                           E
          Time to tally up the scorecard. The first and fourth fair-use factors
   favor the school district, the second narrowly favors Bell, and the third is
   neutral. In both their number and importance, the statutory factors show that
   the school’s tweets were fair use. This conclusion comports with the
   “ultimate test of fair use”: whether copyright law’s goal of promoting
   creativity would be better served by allowing the use than preventing it.
   Castle Rock Ent., Inc. v. Carol Publ’g Grp., Inc., 150 F.3d 132, 141 (2d Cir.
   1998). The complaint does not suggest that the school’s use had any
   cognizable, adverse impact on Bell. What it does make clear is that the
   softball team and flag corps used Bell’s work in good faith, for no commercial
   gain, and for the laudable purpose of motivating students to succeed. We
   cannot see how the creative arts would be better served by permitting Bell’s
   suit to proceed. Because a successful fair-use defense “appears on the face
   of the complaint,” and Bell can “prove no set of facts” that would overcome
   it, the district court properly dismissed the case. See Garrett, 938 F.3d at 594.
                                          IV
          Bell also challenges the district court’s award of attorney’s fees. We
   review this ruling only for abuse of discretion. See Hunn v. Dan Wilson
   Homes, Inc., 789 F.3d 573, 588 (5th Cir. 2015).
          “[A]ttorney’s fees to the prevailing party in a copyright action is the
   rule rather than the exception and should be awarded routinely.” Virgin
   Records Am., Inc. v. Thompson, 512 F.3d 724, 726 (5th Cir. 2008) (quotation
   omitted). Still, “recovery of attorney’s fees is not automatic.” Id. It is a
   matter of the district court’s discretion. Fogerty v. Fantasy, Inc., 510 U.S. 517,
   533 (1994). Relevant factors include: “frivolousness, motivation, objective
   unreasonableness (both in the factual and in the legal components of the case)
   and the need in particular circumstances to advance considerations of
   compensation and deterrence.” Id. at 539 n.19 (quotation omitted).




                                          14
Case: 21-10504        Document: 00516218265               Page: 15       Date Filed: 02/25/2022

                                          No. 21-10504


           The district court did not abuse its discretion by following the normal
   rule. Bell is not the typical copyright plaintiff seeking “a fair return for [his]
   creative labor.” See Twentieth Cent. Music Corp. v. Aiken, 422 U.S. 151, 156
   (1975). He has a long history of suing public institutions and nonprofit
   organizations over de minimis uses of his work. 5 Taking these cases into
   account, the district court reasonably concluded that Bell is a serial litigant,
   who makes exorbitant demands for damages in hopes of extracting
   disproportionate settlements. This case is another in the line. The school
   shared a single page of Bell’s work with fewer than 1,000 online followers and
   immediately removed the posts upon request. Bell was unable to identify any
   actual financial injury associated with that use but brought suit anyway.
   Attorney’s fees were thus an appropriate deterrent, both with respect to Bell
   and other copyright holders who might consider a similar business model of
   litigation. See id. at 618.
                                               ***
           The judgment is AFFIRMED.




           5
             See e.g., Bell v. Worthington City Sch. Dist., 2020 WL 2905803, at *3 (S.D. Ohio
   June 2, 2020) (tweet by a high-school basketball coach); Bell v. Llano Indep. Sch. Dist., 2020
   WL 5370591, at *1 (W.D. Tex. Feb. 13, 2020) (same); Bell v. Oakland Cmty. Pools Project,
   Inc., 2020 WL 4458890, at *1 (N.D. Cal. May 4, 2020) (tweet by a non-profit aquatics
   center for disadvantaged youth); Bell v. Granite Sch. Dist., No. 2:19-CV-00209-DBB (D.
   Utah 2019) (reading the WIN Passage at a public school’s sports awards banquet).




                                                15